Start, C. J.
This is an action to enjoin the city of Duluth from issuing and *447negotiating its bonds to the amount of $500,000 to take up its floating indebtedness. The plaintiff appealed from an order sustaining a general demurrer to his complaint.
The defendant claims that it is authorized to issue the bonds by Laws 1899, c. 50. Is this statute constitutional? This is the only question for our decision meriting special consideration, and the answer to it must be in the affirmative. The provisions of this statute may be summarized as follows:
Section 1. The common council of any city, at any time having a population of more than 50,000 according to the last state census, is authorized to issue and sell the bonds of any such city for the purpose of taking up and funding its floating indebtedness. Section 2 provides for the manner of issuing the bonds. Section 3. No city shall be permitted to issue bonds for funding any of its floating indebtedness except such as exists at the date of the approval of this act, nor shall any such city be entitled to avail itself of the provisions of this act unless it shall proceed to do so within six months from the date of such approval. Section 4. Any city, which has already reached the limit of its bonded or other indebtedness, which avails itself of the provisions of this act, shall thereafter have no power to create any obligation which shall bear interest, except such as may be in renewal of an obligation now existing, and no officer or officers of such city shall have power to draw any order on its treasury, or issue any evidence of indebtedness, other than a bond, unless there is then sufficient money in the treasury to the credit of the fund out of which it is payable to pay the same, together with all unpaid claims previously audited against the fund. Every order or evidence of indebtedness issued contrary to the provisions of this section shall be void in the hands of everybody. Section 5. This act shall be in force from and after its passage.
The plaintiff claims that this act is unconstitutional, because it is special legislation prohibited by sections 33 and 34 of article 4 of the state constitution. The specific objections which he urges against the validity of,the act are: First, it adopts an improper basis of classification, namely, population; second, it is based upon *448existing circumstances only, and is limited to the members of the class at the time of its enactment.
1. The plaintiff, in support of his first objection, urges that the attempted classification of cities on the basis of population is not germane to the subject-matter or purpose of the act, for the reason that there is no natural connection or relation between the number of people in a city and the propriety or necessity of funding its floating indebtedness.
The constitutional prohibition of special legislation on a particular subject does not deprive the legislature of the power to classify it if the basis of classification is germane to the purpose of the law. Population may be a basis of such classification, if germane to the subject or purpose of the proposed law. The subject of classification on the basis of population has been an embarrassing one for the courts, for the reason that numerous and complex considerations enter into it, and in practice it is often difficult to determine whether there is any natural relation between the population of cities of a given class and the subject-matter of the law classifying them. This difficulty has been eliminated by the adoption of an amendment to the constitution, — section 36, art. 4 (Laws 1899, p. vi.), — the here material provisions of which are these:
“The legislature may provide general laws relating to affairs of cities, the application of which may be limited to cities of over fifty thousand inhabitants, or to cities of fifty and not less than twenty thousand inhabitants, or to cities of twenty and not less than ten thousand inhabitants, or to cities of ten thousand inhabitants or less, which shall apply equally to all such cities of either class.”
It is manifest that the purpose of this amendment was not practically to repeal sections 33 and 34 of article 4 of the constitution, as to cities which might be classified pursuant to its provisions, but that its object was to enable the legislature to make population a basis of classification, although there might not be any natural relation between the subject-matter of the proposed law and the number of people in the classified cities. We accordingly hold that the amendment authorizes the legislature to classify, for the purpose of general legislation, cities on the basis of population therein specified, although such basis would not have previously been germane *449to the purpose or subject-matter of the proposed law, but that otherwise the provisions of sections 33 and 34 of article 4 are not affected by the amendment. It follows that the plaintiff's first objection is answered by the constitution, and must be overruled.
2. The plaintiff, in support of his second general objection, that the act is based upon existing circumstances only, and is limited to the members of the class at the time of its enactment, urges that the provisions of the act are limited to cities having the required population at a given time, — the date "of the last state census; also to cities having a floating indebtedness at the date of the passage of the act, which proceed to act upon such provisions within six months from such date. It must be conceded that such are the provisions of the act, and that it does not necessarily operate alike upon all cities having a population of more than 50,000 at the date of the passage of the act, nor upon cities which thereafter acquired such population.
The rule is well settled that classification with a view to the enactment of general laws must not be based upon existing circumstances only or those of limited duration, except where the object of the law is itself a temporary one. The exception to the rule is as firmly established as the rule itself, and a distinctive class may be based upon existing conditions, when the purposes of the law are temporary only. Cobb v. Bord, 40 Minn. 479, 42 N. W. 396; State v. Cooley, 56 Minn. 548, 58 N. W. 150; Flynn v. Little Falls E. & W. Co., 74 Minn. 180, 78 N. W. 106; State v. City of Thief River Falls, 76 Minn. 15, 78 N. W. 867; Iowa v. Soper, 39 Iowa, 112; 32 Am. Law Reg. 851. But not all existing conditions are a proper basis of classification, although the purpose sought be temporary. They must be of such a character as suggests a practical (not absolute) necessity or propriety of different legislation with respect to the subjects placed in different classes. Nichols v. Walter, 37 Minn. 272, 33 N. W. 800. The origin or cause, however, of the existing conditions, whether it be unforeseen disaster or official incompetency, goes not to the power of the legislature to make them the basis of classification, but to the propriety of doing so.
If we keep in mind these general principles while reading the act-in question, our attention is at once challenged by the fact that it *450is a complete and independent law, and that the basis of classification is an existing condition, — that is, the present floating indebtedness of the cities of the state having a population of over 50,000, —and that its purposes are only temporary and remedial; and, further, that the act recognizes that the continuance of a floating debt of such cities in excess of their incomes is an evil which ought promptly to be remedied, but not repeated in the future. The purpose) then, of the legislature in enacting this law lies upon its face. The purpose was to enable such cities to fund their floating indebtedness, thereby reducing the interest, and relieving themselves of the embarrassment of a past-due floating indebtedness, which they were then unable to pay, but not to authorize or encourage a repetition of the folly of contracting debts with nothing to pay them.
To carry out this purpose, it was deemed wise by the legislature to require such cities to proceed to exercise the power conferred upon them to issue bonds to fund their floating indebtedness within six months after the power was conferred, and to prohibit the issue thereafter of any order or evidence of indebtedness of such cities unless the money with which to pay it was in the treasury. To have extended the provisions of-the law to cities which might thereafter grow into the class would have been an implied invitation and an inducement to such cities to incur the very evil the law was intended to remedy and to prohibit as to the future. Hence there were good reasons why the provisions of the act should be limited to cities of the class that then had a floating indebtedness, and to those that proceeded to avail themselves thereof within six months after the passage of the act. It is clear that the purposes of the act in question are merely temporary and remedial, and that the existing conditions, which are made a basis of classification, are of such a character as fairly to suggest the propriety of different legislation as to the cities classified; and, further, that during the time of its existence its provisions apply to every city of the prescribed class which desires to avail itself of the provisions thereof. It is therefore a general, not a special, law, within the meaning of the constitution.
Order affirmed.